Per Curiam:

The judgment in this case depends upon the interpretation to be given to a written agreement. The only argument in favor of the position that the agreement created a partnership is the fact that the earnings of a certain business were to be applied to the purchase of property,- which, when ultimately acquired by two of the parties, was to be divided by them with the third. It is not true, however, that profit-sharing is the unfailing test of the existence of a. partnership relation. While it may be one of the tests, it may be controlled by other considerations. (Shepard v. Pratt, 16 Kan. 209.) A careful scrutiny of all the terms of this writing, in the light of the circumstances and surroundings of the parties when it was made, leads to the conclusion that the division of property contemplated was intended to be a remuneration for services in addition to the salary agreed upon.
Therefore, the judgment of the district court is affirmed.